DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: in the specification page 10, line 6 “conveyor rollers o walking beams” should be replace with “conveyor rollers or walking beams”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 2, 5-7, 9 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sikora et al. (US 2012/0152410).
	Regarding claims 1, 2 and 5, Sikora et al. teaches a method for manufacturing a steel component from a blank (2, see abstract, para [0025] and figure 1), the method comprising: placing a blank in a conveyor system (4, roller system , see figure 1 and para [0027]-[0028]); preheating (see para [0010], [0028]) in a preheating furnace (8, see figure 1 and para [0028]-[0029]) at least a preselected zone of the blank; and conveying 
Regarding claims 6 and 7, Sikora et al. teaches a method for manufacturing a steel component from a blank that comprises preheating the whole blank which also meets the requirement of preheating at least a thickest zone of the blank  (see para [0010], [0028]-[0029] and figure 1). 
         Regarding claim 9, Sikora et al. teaches a method for manufacturing a steel component from a blank in which the preheating step comprises heating at least the preselected zone of the blank to about 250 ° C, which is below an Ac3 temperature (see para [0027]).
	Regarding claim 11, Sikora et al. teaches a method that further comprises transferring the heated blank to a press tool (i.e. forming tool 9, see figures 1 and para [0030) for hot deforming the blank; and quenching (i.e. rapid cooling, see para [0030], lines 7-9)  the blank. 	Regarding claim 12, Sikora et al. teaches a heating system (see figure 1) for heating blanks (2, see abstract, para [0025] and figure 1) in a production line (see figure 1), the heating system comprising: a furnace (i.e. 1, see para [0027]-[0029 and figure 1); a conveyor system (4, roller system , see figure 1 and para [0027]-[0028]); for conveying the blanks through the furnace; and a preheating system (8, see figure 1 and 
see figure 1).
	Regarding claim 13, Sikora et al. teaches a heating system that is configured to  cause the conveyor (4, see figure 1) to be stopped and allow the blank (2) a dwell time (see para [0028]) in the preheating furnace (8) and thus adequately suggesting the provision of a stopping means or element that meets the claimed requirement.
	Regarding claims 14 and 15, Sikora et al. teaches a heating system that comprises a radiant heating mean (see para [0013], line 13, note radiant heat meets induction, flame , infrared and electric heating) which would inherently be supported or mounted on a mounting structure or a base, and thereby meeting all aspects of claims 14 and 15. 
	Regarding claims 16 and 17, Sikora et al. teaches a method in which the preheating step is conducted between the temperatures  250-700 degree. C., a median of which lies within the claimed ranges of between 300-820 degree. C. and between 500-700 degree. C. respectively, thereby meeting all aspects of the claims.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

6.	Claims 8, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sikora et al. (US 2012/0152410) as applied to claim 1 above.
Regarding claims 8, 10 and 18, Sikora et al. teaches a process in which at least the whole bank is preheated within a time duration of about 3-20 minutes but fails to particularly teach preheating the whole blank to a first temperature; and preheating at least a thickest zone of the blank to a second temperature, wherein the second temperature is higher than the first temperature, and a preselected zone preheating done within in 25 seconds or less or within 10 seconds or less as set forth in claims 8, 10 and 18 respectively. However, as to whether the preheating step is done selectively as in claim 8 or done within a predetermined duration as in claims 10 and 18 would depend or dictated by a number of production variables to include blank or workpiece configuration, the dimensions and the material make of the blank or workpiece being processed in the manufacturing or processing line, especially when the instant specification page 8, lines 29-37 confirms that. In this instant case, selection to modify the process of Sikora et al. to selectively preheat sections of the bank at different temperature, or within preselected time duration on the basis of the above stated production variables at the time the invention was made would have been within the purview of or  obvious to one of ordinary skill in the art at the time the invention was made.


7.	Claims 3, 4, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable 

Dörr (US Patent No. 9,010,524).
Regarding claims 3, 4, 19 and 20, Sikora et al. teaches a heating system and a method for heating blanks comprising a roller conveyor for conveying (figure 1 and para [0027]-[0028]) the  workpiece or blanks through a preheating  station and heating  furnace (see Sikora et al., figure 1 and figure 1 and para [0027]-[0029]). Sikora et al., eventhough teaches a roller conveyor configured for stopping or retaining the blank in the preheating furnace, Sikora et al., fails to particularly teach a workpiece or a blank stopping or retaining elements comprising retractable pins configured to be displaceable in an up-and-down motion for retaining the blank in a predetermined location, or stopping elements in a form of elevating bars configured to lift the blank perpendicularly to a conveying direction in the manner as claimed. However, Dörr,  teaches a roller conveyor (11, see Dörr, abstract, column 2, lines 16-41 column 5, lines 60-67column 8, lines 25-67 and figures 2, 6a-7c) for conveying a workpiece or a metal piece through a manufacturing line such as an annealing, hot forming or a vehicle components production line  (see Dörr, column 1, liners 40-67), wherein the conveyor comprises a workpiece stopping or the retaining elements in a form of retractable pins or in a form of elevating bars (1, see Dörr, column 2, lines 16-41 column 5, lines 60-67column 8, lines 25-67 and figures 2, 6a-7c) configured to be displaceable in an up-and-down motion for retaining the blank in a predetermined location and configured to be displaceable in an up-and-down to lift the blank perpendicularly to a conveying direction  that meets the claimed requirements (see Dörr, column 2, lines 16-41 column 5, lines 60-67column 8, lines 25-67 and figures 2, 6a-7c). 

was made to modify the system used in the process of Sikora et al. to use a conveyor system that comprises a workpiece or a blank stopping or  retaining  elements in a form of  retractable pins or in a form of elevating bars configured to be displaceable in an up-and-down motion for retaining the blank in the predetermined location to include the preheating station to lift the blank perpendicularly to a conveying direction as exemplified by Dörr and that would allow a flexible adaptation to the conveying conditions as well as to the desired stopping or positioning requirements of the workpiece being process by the production system (see Dörr,  column 2, lines 16-41).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haslmayr et al. (US 10,612,108), Hahn (US 10,799,929), Schwartz (US 8,529,250), Masciarelli, Jr. (US 6,019,211), Overrath et al. (US 2011/0283851) and Potocki et al. (US 9,308,564) are also cited in PTO-892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733